CATES, Presiding Judge.
These are appeals from convictions on misdemeanor charges of assault and battery, insulting peace officers and resisting arrest. All the sentences were assessed to run consecutively.1
No exception was taken to the oral charge to the jury. Trial was had on the complaints originally filed in the county court.
We have examined the record and consider that all the judgments are due to be affirmed. However, under Code 1940, T. 15, § 287, the sentence of appellant Alexander for resisting arrest should run concurrently with the sentence for assault and battery on Deputy Sheriff R. P. Bridges.2 *93See Yelton v. State, 56 Ala.App. 272, 321 So.2d 234; Burress v. State, 56 Ala.App. 414, 321 So.2d 752.
Affirmed but one judgment remanded for proper sentence.
All the Judges concur, except DeCARLO, J., who concurs in result.

. Counsel for appellants did not file a brief.


. Circuit Court case numbers 6934 and 6935.